Citation Nr: 9934396	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-11 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from July 1969 to July 1973.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
November 1997 that granted service connection and a 10 
percent evaluation for generalized anxiety disorder.  This 
case had previously been Remanded in July 1997 for further 
development, after which the RO granted service connection 
and a 10 percent evaluation for the disability concerned in 
this appeal.


REMAND

The Department of Veterans Affairs (VA) has a duty to 
assist the appellant in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  The United States 
Court of Appeals for Veterans Claims has held that the 
duty to assist the appellant in obtaining and developing 
available facts and evidence to support his claim 
includes obtaining medical records to which he has 
referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a 
determination as to the adequacy of the record.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990). 

The veteran stated in his form 9 received in July 1998 that 
he had numerous symptoms related to his service connected 
generalized anxiety disorder.  A subsequent VA examination in 
May 1999 noted some complaints made by the veteran, but did 
not adequately discuss the examiner's findings related to the 
veteran's psychiatric disability.  Another examination is 
needed prior to reaching a decision on the proper evaluation 
for the veteran's psychiatric disability.

The Board also notes that the veteran stated in his July 1998 
form 9 that he had been treated at the Buffalo VA medical 
center.  The record does not indicate that the RO attempted 
to obtain reports of this recent VA treatment.  Any 
previously unobtained VA treatment reports must be secured 
prior to deciding the veteran's claim.  The United States 
Court of Appeals for Veterans Claims has ruled that in 
certain circumstances, records may be deemed to be 
constructively before the Board.  See Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  As such the records must be 
obtained prior to any further appellate consideration of the 
merits of the veteran's claim.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA or private, who have treated the 
veteran for generalized anxiety disorder 
since October 1997.  Specifically, the RO 
should obtain any records of treatment at 
the Buffalo VA Medical Center for 
generalized anxiety disorder within this 
time period.  After securing the 
necessary release(s), the RO should 
obtain any records not already contained 
in the claims folder.  Once obtained, all 
records must be associated with the 
claims folder.

2.  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination in order to 
determine the nature and severity of his 
service-connected generalized anxiety 
disorder.  It is imperative that the 
examiner reviews the claims folder prior 
to the examination, and that he/she 
reviews the criteria for rating 
psychiatric disabilities in effect both 
before and beginning November 7, 1996.  
Psychological testing should be performed 
if deemed necessary.  The examiner should 
render an opinion as to what effect the 
service-connected disability has on the 
veteran's occupational and social 
adaptability, and report the findings 
consistent with the old and new 
regulatory criteria for rating 
psychiatric disabilities.  A Global 
Assessment of Functioning (GAF) should be 
provided, and the examiner should explain 
the meaning of any score. 

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












